Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to a TERMINAL DISCLAIMER entered on October 25, 2021 for patent application 17/021,266 filed on September 15, 2020.


Claims 1-20 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a computing device comprising: one or more processors; and memory storing computer readable instructions which, when executed by the one or more processors, cause the computing device to: compare at least one first network condition and at least one second network condition” in combination with “wherein the at least one first network condition corresponds to communication between the computing device and an application server” in further combination with “and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server” in further combination with “determine, based on the comparison, that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device” in further combination with “cause the intermediary server to process the application in the remote access session” in further combination with “receive, from the intermediary server, a representation of the application generated based on output corresponding to the application being processed in the remote access session” in further combination with “and cause display of the representation of the application” as recited in the claim.
Independent claims 9 and 14 are allowed for similar reasons as claim 1. Dependent claims 2-8, 10-13 and 15-20 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        November 9, 2021